Mr. Justice Bean,
after stating the facts as above, delivered the opinion of the court.
The only question for decision is whether the fence or structure which the defendant was engaged in building at the time the suit was commenced was a violation of the clause in the contract between him and the plaintiff which provides: “ No house shall be erected on said south twenty feet, and no fence, other than a wire or iron fence,six feet high, shall be erected on the north line of said south twenty feet during the ownership of said north eighty feet o'f said lots by said Silverfield.” The defendant’s view is that the contract does not restrict the use of the property by him, except that he shall put no house thereon, and shall build no fence' on the north line except of a certain character; otherwise he may use it as he pleases, and may therefore build a high board fence or structure at any place on the .property he may desire, except on the north line. The object to be accomplished in construing a contract is to arrive at the intention of. the parties as expressed by the language used. When the language is ambiguous, the surrounding circumstances afford material aid to this end. *505There is no room for argument as to the purpose and intent of the parties in making the contract in question. The defendant desired to prevent the construction of a building by the plaintiff so near his dwelling as to interfere with the use and enjoyment thereof by himself and family. The plaintiff’s object was to avoid the construction by the defendant of a fence or structure south and east of his buildings which would interfere with the use thereof by his tenants. For these purposes only the contract was made, and, keeping this fact in view, there is no difficulty in interpreting its language, and arriving at the intention and meaning of the parties. There may be some ambiguity, and a very technical construction may support the defendant’s contention, but the meaning of the contract is perfectly clear. It provides, in effect, that no house shall be erected on the twenty feet purchased by defendant, and no fence shall be built thereon except a wire or iron fence of a certain character on the north line. The manifest intention of the parties should not be avoided and their purpose thwarted by any technical construction. The fence or structure erected or purposed to be erected by the defendant is within the prohibition of the contract, and the decree is affirmed. Aeeirmed.